Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated November 13, 2017. Claims 1-20 of the application are pending. This office action is made a Quayle action.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on December 29, 2017 and August 20, 2019 together with a list of patents and copies of papers.  The patents and papers have been considered.

Drawings

3.	The drawings submitted on November 13, 2017 are objected to:
The drawings for Figs. 1A, 1B, 2A, 2B, 4, 5, 7 and 10 are objected as failing to comply with 37 CFR 1.83 (a) because the features disclosed in the description and claims should be illustrated in the drawings in a form of graphical drawing symbol and/or a labeled description.  Element numbers drawn to empty boxes does not provide adequate labeling for the features disclosed in the description and claims.


It is also recommended that all Figures have a title provided.

Specification

4.	The disclosure is objected to because of the following informalities:
Page 5, Para 0027, L2 to Page 6, Para 0027, Line 2 state, “such a contextual signature can be calculated by computing the ratios between a centroid of the entity and planes of a bounding box around the part”. This statement is incorrect. It should be corrected as “such a contextual signature can be calculated by computing the ratios between distances of a centroid of the entity and planes of a bounding box around the part”.
Appropriate correction is required.

Claim Objections

5.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in 

6.	Claims 1, 3, 9-11, 13 and 19-20 are objected to because of the following informalities:  
In Claim 1, Line 4, “mate information” should be “mateability information” as used in Line 8.
In Claim 1, Line 23, “the other part” has no antecedent basis.

In claim 3, Lines 1-3, “the contextual signature is calculated by computing ratios between a centroid of the entity and planes of a bounding box around the part.” Should be “the contextual signature is calculated by computing ratios between distances of a centroid of the entity and planes of a bounding box around the part.”

In claim 9, Lines 3-4 and 6, “the other part” has no antecedent basis.
In Claim 10, Line 16, “the other part” has no antecedent basis.

In Claim 11, Line 3, “mate information” should be “mateability information” as used in Line 7.
In Claim 11, Line 22, “the other part” has no antecedent basis.

In claim 13, Lines 1-3, “to calculate the contextual signature by computing ratios between a centroid of the entity and planes of a bounding box around the part.” Should be “to calculate the contextual signature by computing ratios between distances of a centroid of the entity and planes of a bounding box around the part.”

In claim 19, Lines 2-3 and 5, “the other part” has no antecedent basis.
In Claim 20, Line 20, “the other part” has no antecedent basis.

Appropriate corrections are required.


Allowable Subject Matter


7.	Claims 1-20 of the application would be allowable over prior art of record if the objections to the drawings presented in Paragraph 3, objection to the specification presented in Paragraph 4 and objections to the claims presented in Paragraph 6 are overcome.


8.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) using an artificial neural network for evaluating assembly time in a virtual assembly system that establishes assembly sequence and generates assembly path using constraint relations between parts; using CATIA software for modeling the Assembly; components satisfy the geometric constraint relationship during the assembly process; using the neural network from MATLAB to find relatively reasonable assembly sequence and assembly path; the virtual assembly technique uses the simulation platform for assembly path planning and assembly time evaluation; it optimizes the assembly process (Cao, Yan et al., Chinese Patent CN 103617329 A published March 2014);
(2) automatically creating a model of an assembly from a list of components and subassemblies; the system uses a list of components, an assembly hierarchy of components and a grouping hierarchy of components to create a drawing of the assembly; a grouping subsystem organizes the components into a group of components sharing common mating characteristics; a mating subsystem creates connections between components using characteristics relating to the groups of components; component groups can be organized into groups with other groups forming a hierarch of groups; the system provides assembly instructions by building up from various parts and subassemblies; the inventory of components is divided into groups; each component belongs to only one group; assembly instructions relate to component characteristics, mating locations, mating component characteristics, group characteristics and group mating characteristics (Carducci et al., U.S. Patent Application Publication 2004/0098151);
(3) measuring an equipment component assembly position using a 3D model to display a dimension of the component; extracting a measurement reference point to measure the dimension from the cross section shape; a 3D CAD is used to display the assembly state of the parts and a 3D viewer model; a cross-section shape calculation process is used; measuring the attachment part assembly position and displaying it on the 3D model; a cross sectional shape calculation is done for fitting the part with the attachment part; the distance between two parts to be assembled is calculated and displayed on the 3D model (Hiroshi et al., Japanese Patent JP 2012252577 A, December 2012); and
Wicker et al., WO 2008/073978 A3 June 2008).


None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method of automatically creating mates between geometric entities in a computer-aided design (CAD) model, specifically including:
(Claim 1) " training a mateability predictor neural network with mateability information for the CAD model parts of a cluster, the mateability predictor neural network configured to provide mateability information in response to input of a contextual signature of an entity of a CAD model part;
training a mate-type predictor neural network to identify one or more mate types between two entities;
in response to a new part being added to the CAD model:
inputting contextual signatures of a plurality of entities of the new part into the mateability predictor neural network to determine a mateable entity of the new part; and

automatically adding at least one mate between the mateable entity of the new part and the entity of the other part of the CAD model based on the determined at least one mate type" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method of automatically creating mates between geometric entities of a computer-aided design (CAD) model, specifically including:
(Claim 10) " accessing a mateability predictor neural network trained with mateability information for CAD model parts, the mateability predictor neural network configured to provide mateability information in response to input of a contextual signature of an entity of a CAD model part;
inputting contextual signatures of a plurality of entities of the new part into the mateability predictor neural network to determine a mateable entity of the new part;
accessing a mate-type predictor neural network trained to identify one or more mate types between two entities;
inputting into the mate-type predictor neural network (i) a contextual signature of the mateable entity of the new part and (ii) a contextual signature of an entity of another part of the CAD model to determine at least one mate type between the entities; and
automatically adding at least one mate between the mateable entity of the new part and the entity of the other part of the CAD model based on the determined at least one mate type" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a computer-aided design (CAD) system, specifically including:
(Claim 11) " train a mateability predictor neural network with mateability information for the CAD model parts of a cluster, the mateability predictor neural network configured to provide mateability information in response to input of a contextual signature of an entity of a CAD model part;
train a mate-type predictor neural network to identify one or more mate types between two entities;
in response to a new part being added to the CAD model:
input contextual signatures of a plurality of entities of the new part into the mateability predictor neural network to determine a mateable entity of the new part; and
input into the mate-type predictor neural network (i) a contextual signature of the mateable entity of the new part and (ii) a contextual signature of an entity of another part of the CAD model to determine at least one mate type between the entities; and
automatically add at least one mate between the mateable entity of the new part and the entity of the other part of the CAD model based on the determined at least one mate type" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a computer-aided design (CAD) system, specifically including:
(Claim 20) " access a mateability predictor neural network trained with mateability information for CAD model parts, the mateability predictor neural network configured to provide 
input contextual signatures of a plurality of entities of the new part into the mateability predictor neural network to determine a mateable entity of the new part;
access a mate-type predictor neural network trained to identify one or more mate types between two entities;
input into the mate-type predictor neural network (i) a contextual signature of the mateable entity of the new part and (ii) a contextual signature of an entity of another part of the CAD model to determine at least one mate type between the entities; and
automatically add at least one mate between the mateable entity of the new part and the entity of the other part of the CAD model based on the determined at least one mate type" in combination with the remaining elements and features of the claimed invention.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	December 4, 2021